Upon reading the Petition of Ralph Izard and Benjamin Smith Esquires the Defendants in this Cause and Considering the Merits thereof and also *506the Decree in this Cause, Ordered that the Defendants have leave to place all such Monies as have already or hereafter shall come to their hands as part of the Estate to which the said Walter Izard deceased was in his Life time intitled under the Will of Paul Jenys Esq. deceased at Interest upon such Security as shall be approved by the Master until the further Order of this Court respecting the same.
Alexr Stewart Register in Chancery